DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Allowable Subject Matter
Claims 1 and 3-22, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 02/10/2022, the prior art reference (Fernandez-Corbaton) does not teach the at least indicated portions of the claim of an apparatus comprising: base station location identifying circuitry to obtain base station location information for a plurality of base stations that provide a wireless network for communication with a moving vehicle, the plurality of base stations comprising a current base station connected with the moving vehicle and one or more wherein the apparatus is at a location separate from the moving vehicle; moving vehicle tracking circuitry to obtain moving vehicle tracking information for the moving vehicle; correction determination circuitry to determine, based on the moving vehicle tracking information and the base station location information, transmission adjustment control information associated with each other base station; and an interface configured to transmit, for reception by the moving vehicle, the transmission adjustment control information associated with at least a selected other base station, to enable the moving vehicle to adjust a signal transmitted to the selected other base station when a handover procedure is performed to transition communication with the moving vehicle from the current base station to the selected other base station, wherein the transmission adjustment control information comprises at least one of: frequency adjustment information indicative of a frequency adjustment to be applied to a transmission frequency of the signal, so as to reduce a frequency difference between an observed frequency of the signal at the selected other base station and a predetermined uplink frequency; and timing adjustment information indicative of a timing adjustment to be applied to a transmission time of the signal, so as to reduce a timing difference between a reception timing of the signal at the selected other base station and an expected timing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al. (US Publication No. 20070161347) discussed the concept of enabling communication and/or handover for a mobile station across different wireless communication environment wherein a first repeater 125 may determine a frequency offset in the first carrier frequency 140a of the received signal 135 to obviate the Doppler effect. To correct for the frequency offset, the first repeater 125 may shift the first carrier frequency 140a during frequency translation. By determining the distance to the first base station 115(1), the first repeater 125 may compensate for a change in a path delay on a first signal path 197(1). The global position of the first repeater 125 may be determined by a Global Positioning System (GPS). The position of the base stations 115(1-m) can be pre-loaded in the repeater 125 or communicated to the repeater over the wireless connection. For example, the first repeater 125 may inject a delay on the first signal path 197(1) from the first base station 115(1) to the aircraft transceiver 120 (see, fig. 1, pp0065, and pp0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645